Citation Nr: 1024034	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-25 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether the rating decisions dated August 26, 1953, 
February 2, 1956, and February 19, 1958, contained clear and 
unmistakable error (CUE). 

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 to July 
1945.  The Appellant is the surviving spouse of the Veteran.  
The Veteran served during WWII and spent approximately 8 
months overseas.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2005 and April 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the claims.  In 
particular, the Appellant seeks reversal of the RO's August 
26, 1953, February 2, 1956, and/or February 19, 1958, rating 
decisions on the grounds of CUE, to the extent that the RO 
failed to consider the propriety of the reductions from 100 
percent to 70 percent, 50 percent, and again to 70 percent, 
respectively, for the Veteran's service-connected psychiatric 
disability.  

The Board previously remanded the case in January 2009 for 
appropriate action on a Manlincon issue, specifically 
entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318. See BVA Remand, January 30, 2009, p. 13.  
The RO subsequently issue a statement of case (SOC) as 
directed by the Board in April 2009, and the Appellant filed 
a timely substantive appeal in May 2009.  During the pendency 
of the appeal, the CUE issue was adjudicated and denied by 
way of an April 2009 rating decision.  The Appellant filed a 
timely notice of disagreement in May 2009 and an SOC was 
issued in November 2009.  Timely substantive appeals as to 
the issue of CUE were received in December 2009 and March 
2010.  Based on the procedural history set forth above, both 
issues are now appropriately before the Board for 
consideration.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The statutory or regulatory provisions then extant in 
August 1953 were not correctly applied by the RO and the 
failure to apply those laws and regulations manifestly 
changed the outcome.

2.  In light of the finding of CUE in the RO's August 1953 
rating decision, at the time of his death in September 2004, 
the Veteran had been rated at 100 percent disabled for his 
service-connected psychiatric condition for a period in 
excess of 10 years.  


CONCLUSIONS OF LAW


1. The August 1953 rating decision contains clear and 
unmistakable error. 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 3.105, 20.1403 (2009).

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have been met. 38 U.S.C.A. §§ 1318, 
5107(b) (West 2002); 38 C.F.R. §§ 3.22 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims. 
First, the VA has a duty to notify the Veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide. Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the Veteran in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the Appellant's claims are being granted.  
As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.

Discussion 

The Appellant's representative essentially argues that there 
was clear and unmistakable error in a rating decision of 
August 1953, which is claimed to have improperly reduced the 
Veteran's 100 percent rating for what was then classified as 
schizophrenic reaction, unclassified, to a 70 percent rating.  
It is noted that the 100 percent evaluation had been in 
effect for more than 5 years, triggering the application of 
the provisions of 38 C.F.R. § 3.172 (1949 ed. and the 1952 
supplement).  

Alternatively, it is also argued that there was clear and 
unmistakable error in the subsequent RO decisions of February 
1956 and February 1958, both of which continued to limit the 
Veteran's ratings to less than 100 percent (50 and 70 percent 
ratings, respectively).  It is specifically contended that 
both/either rating decisions should have restored the 100 
percent rating which was in effect from June 30, 1948, rather 
than reducing and subsequently increasing the evaluations.  

With respect to the issue of DIC benefits, the Appellant 
contends that entitlement is warranted 38 U.S.C.A. § 1318 
because, even though the Veteran had not been rated at 10 
percent for 10 years prior to death in 2004, he would have 
been were it not for clear and unmistakable error on the part 
of VA.  

CUE - Applicable Law and Regulations 

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a) (2009).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad- 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, the failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication that is in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

Factual Background 

The Veteran was discharged from service in July 1945 due to a 
psychiatric disability, diagnosed as anxiety/hysteria, which 
was considered to have been aggravated by service.  The 
disability developed after several months of combat in the 
European Theater of Operations.  

Following receipt of his original claim in July 1945, the RO 
granted service connection for psychoneurosis, mixed, and 
assigned a 50 percent rating, effective prior to July 1946, 
and a 50 percent rating thereafter.  Notably, the April 1946 
VA examination indicated that the Veteran was oriented, but 
continued to experience amnesic episodes which caused recent 
hospitalization.  The examiner further noted that his "free 
floating anxiety" had fairly well converted into hysterical 
manifestations.  He was deemed to have considerable social 
and industrial incapacitation, but that he was competent.  
The diagnosis was psychoneurosis, conversion.  

Likewise, a June 1948 VA examination reflected complaints of 
memory loss, headaches, excitability, tension, tremors, 
intolerance of noise and crowds, nausea, and vomiting.  
Mental examination revealed that his conversational output 
was lacking in spontaneity, and that his facial expression 
was vacuous.  He was restless at times and appeared to be 
considerably flattened emotionally.  His memory loss was 
"much more extensive than on previous examinations," and 
apparently covered most of his life span.  He did not recall 
where he went to school or when he was married, and he could 
not remember anything from his period of service except being 
discharged.  He showed no insight into his present condition 
and appeared to be unable to exercise normal judgment.  The 
diagnosis was schizophrenic reaction, unclassified, with 
marked precipitating external stress.  In the examiner's 
opinion, the Veteran was incompetent.  

A field examination was subsequently conducted in December 
1948 in order to determine the Veteran's competency. 

In a January 1949 rating decision, the RO increased the 
Veteran's evaluation for schizophrenic reaction to 100 
percent, from June 30, 1948.  He was also deemed to be 
incompetent from this date.  

A March 1950 VA psychiatric examination report shows that the 
Veteran was very quiet and "rather emotionally empty."  He 
stared blankly out the window and registered no show of 
adequate affect.  His memory was very poor for both recent 
and past events.  He recalled nothing regarding his military 
service.  There were no indications of delusions or 
hallucinations.  The diagnosis was schizophrenic reaction, 
with marked incapacity.  The Veteran was deemed incompetent.  
Hospitalization and electro-shock therapy was recommended at 
that time.   

Based on the foregoing examination, an April 1950 rating 
decision continued and confirmed the assignment of the 100 
percent rating.  

An April 1952 VA examination indicated that the Veteran was 
oriented in all spheres but that he showed "marked' memory 
loss.  It was noted that he continued to experience complete 
amnesia for his illness, hospitalization, and treatment.  He 
was also unable to recall his military service.  His affect 
was flat.  He admitted having auditory and visual 
hallucinations, but stated that he had not experienced any 
such episodes in several months.  He reported that he had 
been working for his brother, but that he was uncertain how 
much longer he could work due to his inability to get along 
with the manager who did not understand his type of illness.  
He further reported episodes of anger and excitability in the 
presence of any kind of noise.  He readily admitted that he 
believed his wife should continue to receive his compensation 
checks because of his poor memory.  The diagnosis was 
schizophrenic reaction, characterized by mental confusion, 
marked memory loss, somatic complaint (less numerous and 
intense), and poor occupation adjustment.  He was continued 
to be deemed incompetent.  

Accordingly, a June 1952 rating decision confirmed and 
continued the assigned 100 percent rating, and incompetency 
status.  

A July 1953 VA examination shows that the Veteran complained 
of continued stomach problems and nausea, neck pain, 
nervousness, and weakness.  He again reported that he was 
intolerant to noises and experienced memory loss.  It was 
noted that during combat, he developed a compulsion against 
guns, developed amnesia, and started hearing voices.  He also 
reported walking in his sleep, headaches, epigastric 
distress, lump in the throat, and weakness in the left leg.  
Upon examination he was cooperative and friendly; however, he 
continued to have complete amnesia concerning his military 
service.  The examiner also cited hypochondrical ideas and a 
flattened affect, and noted that the Veteran admitted to 
visual and auditory hallucinations.  The diagnosis was 
schizophrenic reaction, chronic, in partial remission.  His 
degree of incapacity was noted as moderate.  

The August 1953 rating decision, the content of which is the 
basis for the CUE appeal, reduced the Veteran's evaluation 
from 100 percent to 70 percent, effective October 26, 1953.  
The RO indicated that the reduction was warranted in that the 
previous VA examination showed good orientation and a clear 
sensorium, and that he was able to adjust to his environment 
enough so that he was able to work as a mechanic.  Other than 
the Veteran's amnesia, none of the Veteran's other 
symptomatology, such as hallucinations or affect, were 
discussed.  The RO deemed the Veteran to be competent at this 
time. 

It is noted that the Veteran underwent additional VA 
examinations in January 1956 and January 1958.  Based on 
these examinations, in February 1956, the RO decreased the 
Veteran's evaluation to 50 percent, and in February 1958, the 
RO increased the evaluation to 70 percent, which continued in 
effect until the Veteran's death in 2004.  The complete 
findings contained in these determinations/examinations need 
not be discussed at length here.  Indeed, as explained below, 
the Board finds that the August 1953 decision, which 
initially reduced the Veteran's evaluation from 100 percent 
to 70 percent, was clearly and umistakeably erroneous.  
Therefore, the rating decisions rendered in 1956 and 1958 are 
inconsequential to the Appellant's claim.  See 38 C.F.R. 
§ 3.105(a). 

Analysis - Clear and Unmistakable Error 

In this case, the Appellant's representative has asserted 
several cogent arguments with regard to clear and 
unmistakable error in multiple rating decisions, including 
the August 1953 rating decision, which reduced the Veteran's 
rating from 100 percent to 70 percent.  See January 2009 IHP; 
and April 2010 IHP.  

In this regard, the Appellant argues that in its August 1953 
decision, the RO failed to cite or even address the 
applicable regulations pertaining to reductions - 38 C.F.R. § 
3.172 (1949 ed.), the predecessor to 38 C.F.R. § 3.344 
(2009).  In particular, in accordance with 38 C.F.R. § 3.172 
(1949 ed.), the Appellant contends that the RO failed to 
review the disability in light of its history; to compare the 
examination upon which the reduction was based to previous 
examinations of records; to address permanent improvement; 
and to make a determination as to whether the evidence 
indicated that it was "reasonably certain that the 
improvement will be permanent and can be maintained under the 
ordinary conditions of life..."  

The Appellant believes the failure to adequately apply 38 
C.F.R. § 3.172 (1949 ed.), constituted clear and unmistakable 
error because the regulation had such a direct bearing on 
whether the reduction was proper.  A finding of clear and 
unmistakable error in the August 1953 decision by the Board 
would thereby allow restoration of the 100 percent rating 
from June 30, 1948.  It follows that the assignment of a 100 
percent rating for schizophrenia for over 10 years prior to 
the Veteran's September 2004 death would then permit the 
Board to grant the Section 1318 DIC claim, which is also on 
appeal and is being addressed below.  This is the Appellant's 
ultimate objective.

According to 38 C.F.R. § 3.172 (1949 ed.), rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and [VA] 
regulations governing disability compensation and pension.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history. . . . 

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as the 
basis of reduction.  The type of disease, the relationship 
between the former diagnosis and findings, and the new 
diagnosis and findings must be closely examined.  Ratings on 
account of disease subject to temporary or episodic 
improvement, e.g., manic depressive or other psychosis, 
epilepsy, psychoneurosis, coronary sclerosis (coronary 
occlusion or angina syndrome), bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. . . . Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. i.e, while employed or, if unemployed, 
which actively seeking employment. 

The regulation specified that the provisions of 38 C.F.R. § 
3.172 (a) apply to ratings that have continued for long 
periods at the same level (5 years or more). 38 C.F.R. § 
3.172 (c) (1949 ed.), which is the case here.  

The evidence of record demonstrates that the regulatory 
provisions extant in August 1953 were incorrectly applied by 
the RO. 38 C.F.R. § 20.1403(a).  That is, in making this 
determination, the Board has considered the law in effect at 
the time of the August 1953 rating decision. 38 C.F.R. § 
20.1403(b)(1); Russell, 3 Vet. App. at 313-14.

Specifically, a review of the RO's August 1953 decision does 
not support the conclusion that 38 C.F.R. § 3.172 had been 
considered and applied.  Indeed, the rating decision shows 
that the RO simply determined that the Veteran's "nervous 
condition" was less disabling.  See August 1953 Reduction 
Notification Letter.  A rating reduction may be upheld in the 
absence of specific reference to the controlling regulation 
if all the evidence of record allows a conclusion that the 
controlling regulation had been considered and applied.  
However, if it cannot be determined that the controlling 
regulation was considered, then it must be determined whether 
the claimant was prejudiced by the error. See VAOPGCPREC 6-92 
(March 6, 1992).

In the present case, the 100 percent rating had been in 
effect for more than 5 years (from June 30, 1948 to October 
25, 1953).  The reduction in rating, therefore, could not be 
effected without meeting the requirements of § 3.172 (a). See 
38 C.F.R. § 3.172(c) (1949 ed.).  As it cannot be concluded 
that 3.172 was fully considered by the RO in August 1953, the 
Board must therefore consider whether the omission was so 
prejudicial that but for the error the outcome would have 
been manifestly different. See 38 C.F.R. § 20.1403(c).  

It is true that the July 1953 VA examination was full and 
complete, and the RO referred to its findings in making their 
conclusion.  However, the RO still failed to consider to 
compare the examination upon which the reduction was based to 
previous examinations of records; to address permanent 
improvement; and to make a determination as to whether the 
evidence indicated that it was "reasonably certain that the 
improvement will be permanent and can be maintained under the 
ordinary conditions of life..."  In this regard, VA records 
from 1948 to 1953 show periods of incompetency, frequent 
psychiatric treatment and complaints, and overall, no 
sustained improvement in his schizophrenia.  Of note is the 
July 1953 examination report which shows marked 
symptomatology, including flattened affect, complete amnesia, 
hypochondrical ideas, and visual/auditory hallucinations.  
Not only did the RO entirely fail to address these symptoms, 
but they failed to compare these findings with previous 
examinations.  For example, the VA examination report from 
one year prior (April 1952) indicated that the Veteran was 
incompetent but that he had no visual/auditory 
hallucinations.  In comparison, the July 1953 VA examination 
report suggested that the Veteran was competent, but now 
experienced visual/auditory hallucinations.  The RO did not 
address how these changes indicated "permanent improvement" 
in the Veteran's schizophrenia.  

Also of significance is the Veteran's candid assertions in 
his April 1952 VA examination of his inability to keep 
gainful employment due to his mental illness.  He admitted 
that he became "unduly upset and excited" at times, and 
that he was fearful of losing his job due to his manager's 
inability to deal with his illness.  He reported that he was 
working for his brother and it may be assumed that special 
concessions were given to him in light of his illness and the 
family relation.  This circumstance cannot be said to be an 
ordinary condition of life as most working individuals do not 
have this sort of working experience.  The Veteran further 
admitted that he considered himself to be incompetent (i.e., 
unable to handle his own funds) at the time.  In other words, 
the Veteran had credibly related that any improvement could 
not be maintained.  Overall, his VA records support this 
conclusion as well.  This conclusion is undebatable, as 
reasonable minds could not differ on it. 38 C.F.R. § 
20.1403(a).  The July 1953 VA examiner, although indicating 
that the Veteran is not totally unemployable, did not state 
that that material improvement in the Veteran's mental 
condition will be maintained under the ordinary conditions of 
life.  As noted above, the RO did not make a finding in this 
regard.

In light of the above, based on the record at the time of the 
August 1953 rating decision, it is concluded that the 
omission of the consideration of section 3.172 (a) was so 
prejudicial that, but for the error, the outcome would have 
been manifestly different.  The RO's August 1953 rating 
decision, therefore, is clearly and unmistakably erroneous 
and the decision must be revised. 38 C.F.R. § 20.1403(c) 
(2009).  As such, the Veteran's 100 percent rating for 
schizophrenia is reinstated from June 30, 1949 to September 
18, 2004.

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318 - Criteria and Analysis 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful 
misconduct, and at the time of death the Veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that (1) was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (2) was rated by VA as 
totally disabling continuously since the Veteran's release 
from active duty, and for a period of not less than five 
years immediately preceding death; or (3) was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the Veteran was a 
former prisoner of war who died after September 30, 1999. 38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22. (Emphasis added).  

As the Board has determined that the August 1953 rating 
decision contained CUE, the reduction in the Veteran's rating 
from 100 percent to 70 percent was improper; thus, the 
Veteran's 100 percent rating would have been in effect from 
June 30, 1948, until the time of his death in September 2004.  
As such, the criteria for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 is clearly warranted.  


ORDER

The motion for reversal and revision of the August 1953 
rating decision on the basis of clear and unmistakable error 
is granted.  

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


